Case: 20-01048 Doc:7 Filed: 08/06/20 Page: 1 of 14

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

 

IN RE: )
)
TRUE COLOURS, INC. )
)
Debtor. ) Case No.20-10845-SAH
) Chapter 11
FIRST NATIONAL BANK & TRUST
COMPANY WEATHERFORD,
Plaintiff,

V. Adversary No. 20-01048
TRUE COLOURS, INC., an Oklahoma
corporation; and RCB Bank, an
Oklahoma banking corporation,
Debtor.

 

MOTION FOR COURT APPROVAL OF SETTLEMENT
AND NOTICE AND OPPORTUNITY FOR HEARING

COMES NOW, the Plaintiff, First National Bank & Trust Company, Weatherford,
Oklahoma, (“First National Bank Weatherford”) in the above styled adversary proceeding,
and hereby moves this Court to approve a settlement reached by First National Bank
Weatherford and the debtor, True Colours, Inc. in the adversary proceeding. In support
of this Motion, First National Bank Weatherford shows this Court as follows:

1 First National Bank Weatherford filed its Complaint in the above styled
adversary proceeding on June 25, 2020. First National Bank Weatherford filed its
Amended Complaint on July 1, 2020, to correct deficiencies in the original Complaint.

2. In the Amended Adversary Complaint, First National Bank alleged that the
Case: 20-01048 Doc:7 Filed: 08/06/20 Page: 2 of 14

debtor, True Colours, Inc. obtained its loan in December, 2019, by making several
fraudulent statements to First National Bank Weatherford, including but not limited to the
following:

(a) | The Debtor, through its President, Brian Hobbs, represented that the purpose
of the loans obtained by Debtor from First National Bank Weatherford in December, 2019,
was to pay off loans which were owed by Debtor to RCB Bank, Stillwater.

(b) Many times during the loan process Brian Hobbs, as President of the Debtor,
informed First National Bank Weatherford that the Debtor was getting everything paid off
at RCB Bank, and that, starting in 2020, all of the Debtor's loans and accounts would be
consolidated at First National Bank Weatherford.

(c) The payoff letter from RCB Bank was obtained by Brian Hobbs, and not by
First National Bank Weatherford’s personnel. Because Mr. Hobbs obtained the payoff
letter, (and unknown to First National Bank Weatherford), the payoff letter from RCB Bank
only represents the payoff of one loan owed by Debtor to RCB Bank, when First National
Bank Weatherford intended to pay off ALL loans owed by Debtor to RCB Bank.

(d) The RCB Bank payoff letter obtained by Brian Hobbs and given to First

National Bank Weatherford contained the statement, “Upon receiving the correct payoff,

all RCB liens will be released.” (emphasis added). Because of this statement contained

 

in the payoff letter, First National Bank Weatherford believed that its security interest in the
inventory, accounts, equipment and general intangibles would have first priority in such
collateral, because First National Bank Weatherford believed that all loans owed to RCB

Bank by Debtor would be paid in full.

(e) Prior to funding the loans to Debtor, First National Bank Weatherford required

2
Case: 20-01048 Doc:7 Filed: 08/06/20 Page: 3 of 14

Debtor to fill out and submit a “Borrowing Base Certificate” showing the dollar value of the
collateral which secured the debt owed to First National Bank Weatherford. In the
Borrowing Base Certificate, the Debtor represented that inventory in the amount of
$560,000.00 secured the debt owed to First National Bank Weatherford. Moreover, there
is no mention in the Borrowing Base Certificate of any other debt which has priority over
First National Bank Weatherford’s security interest in the inventory.

(f) As part of the loan transaction to the Debtor, First National Bank obtained a
personal financial statement from Brian Hobbs, the president and sole shareholder of the
Debtor, because Brian Hobbs agreed to provide personal guaranties for the Loans made
by First National Bank Weatherford to the Debtor. Even though Brian Hobbs had
personally guaranteed the debt owed to RCB Bank by the Debtor, Mr. Hobbs did not list
any of the RCB Bank debt (which he personally guarateed) on the personal financial
statement which he submitted to First National Bank Weatherford at the time the Loans
were made to the Debtor.

(g) The Debtor provided additional documents to First National Bank
Weatherford constituting assets lists, which included valuations of the assets held by the
Debtor. When these assets lists were delivered to First National Bank Weatherford by
Brian Hobbs, Mr. Hobbs did NOT inform First National Bank Weatherford that, even after
the Loans were made, RCB Bank would hold a security interest in these assets to secure
a loan in excess of $250,000.00. Instead, Mr. Hobbs lead First National Bank Weatherford
to believe that it would hold a first priority security interest in all of the inventory of the
Debtor.

(h) After First National Bank Weatherford partially funded the Loans to Debtor,

3
Case: 20-01048 Doc:7 Filed: 08/06/20 Page: 4 of 14

the Debtor set up overdraft protection on its operating account at First National Bank
Weatherford. In February, 2020, Debtor, through its President and sole stockholder, Brian
Hobbs, filled out a credit application to set up the overdraft protection on Debtor's operating
account maintained by Debtor at First National Bank Weatherford. In the Application, the
Debtor failed to list any debt owed by Debtor to RCB Bank.

3. Because of the pattern of fraud which First National Bank Weatherford has
alleged against the Debtor, in the Amended Adversary Complaint First National Bank
Weatherford requests that this Court determine that the debt owed to First National Bank
Weatherford by the Debtor is determined to be non-dischargeable. Further, First National
Bank Weatherford has requested that this Court, as a court of equity, rescind the loan
transaction between First National Bank Weatherford and the Debtor, and reinstate the
debt owed by Debtor to RCB Bank, which was paid off from the proceeds of the loans
made by First National Bank Weatherford to the Debtor.

4. The Debtor has denied that it practiced any fraud upon First National Bank
Weatherford in obtaining its loans from First National Bank Weatherford, and has
requested that any relief to First National Bank Weatherford be denied by this Court.

5. Now, in order to avoid the uncertainties of trial, and the time and cost of
litigation, First National Bank Weatherford and the Debtor, True Colours, Inc., have agreed
to a settlement whereby the Debtor will concede that the debt owed by the Debtor to First
National Bank Weatherford is determined to be non-dischargeable, and further, that this
debt will be paid in full by Debtor over the life of the Amended Plan of Reorganization as
filed with this Court by the Debtor on July 6, 2020.

6. First National Bank Weatherford will abandon its claim that the loan

4
Case: 20-01048 Doc:7 Filed: 08/06/20 Page: 5 of 14

transaction between First National Bank Weatherford and the Debtor be rescinded, so that

the loan amount owed to First National Bank Weatherford by Debtor, in the amount of

$345,826.92, shall remain due and owing to First National Bank Weatherford by Debtor.
NOTICE OF OPPORTUNITY FOR HEARING

Your rights pay be affected. You should read this document carefully
and consult your attorney about your rights and and effect of this
document. If you do not want the Court to sustain the Motion for Court
Approval of Settlement, or you wish to have your views considered, you must
file a written response to the Motion for Court Approval of Settlement with the
Clerk of the United States Bankruptcy Court for the Western District of
Oklahoma, 215 Dean A. McGee Avenue, Oklahoma City, Oklahoma, 73102
no later than 14 days from the date of filing of the Motion for Court Approval
of Settlement therein. You should also serve a file stamped copy of the
response to the undersigned (and others who are required to be served) and
file a certificate of service with the Court. If not response is timely filed, the
Court may sustain the Motion to Lift Stay and Abandon Real Property and
strike the scheduled hearing without further notice.

The 14 day period includes the three (3) days allowed for mailing

provided for in Bankruptcy Rule 9006(f).

WHEREFORE, PREMISES CONSIDERED, creditor, First National Bank
Weatherford respectfully prays that this Court approve the settlement reached by the
parties as outlined above, and further, First National Bank Weatherford respectfully prays
that this Court enter the Agreed Order which is attached hereto as Exhibit “A’, and that

after entry of the Agreed Order, this Court dismiss the above styled adversary proceeding

as being settled and therefore moot.
Case: 20-01048 Doc:7 _ Filed: 08/06/20

Page: 6 of 14

First National Bank Weatherford requests such additional relief, at law or in equity,

which this Court believes First National Bank Weatherford is entitled to receive.

Respectfully submitted,

Houston, Osborn, Sexton & Thomas, PLLC

/s/ Micah D. Sexton

Micah D. Sexton, OBA #13774

Scott K. Thomas, OBA #21842

Attorneys for First National Bank Weatherford
123 W. 7th Ave., Suite 200

P.O. Box 1118
Stillwater, OK 74076

(405) 377-7618 (voice)
(405) 377-8234 (facsimile)

msexton@houston-osborn.com

CERTIFICATE OF SERVICE

This is to certify that a true and correct photostatic copy of the above and foregoing
document was mailed by first class mail, postage prepaid, this 6th day of August, 2020, to
all persons listed on the bankruptcy matrix in the above styled case, including the following:

Amanda R. Blackwood
Blackwood Law Firm, PLLC
PO Box 6921

Moore, OK 73153

Gary D. Hammond
512 NW 12th Street
Oklahoma City, OK 73103

Stephen J. Moriarty

Fellers, Snider

100 N. Broadway Ave., Suite 1700
Oklahoma City, OK 73102-8820
(405) 232-0621
Case: 20-01048 Doc:7 _ Filed: 08/06/20

United States Trustee
215 Dean McGee Ave., 4" Floor
Oklahoma City, OK 73102

Karen Walsh

Riggs, Abney, Neal, Turpen, Orbison and Lewis
502 W. 6" Street

Tulsa, OK 74119-1016

John W. Mee, III

Mee Hoge, PLLP

1900 NW Expressway, Suite 1400
Oklahoma City, OK 73118

All other parties listed on the attached bankruptcy matrix

Page: 7 of 14

/s/ Micah D. Sexton
Micah D. Sexton
Case: 20-01048 Doc:7 _ Filed: 08/06/20 Page: 8 of 14

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE:

TRUE COLOURS, INC.

 

)
)
)
)
)
)

Debtor. Case No.20-10845-SAH
Chapter 11
FIRST NATIONAL BANK & TRUST
COMPANY WEATHERFORD,
Plaintiff,

Vv. Adversary No. 20-01048
TRUE COLOURS, INC., an Oklahoma
corporation; and RCB Bank, an
Oklahoma banking corporation,

)
)
)
)
)
)
)
)
)
)
Debtor. )
)

 

AGREED ORDER APPROVING SETTLEMENT
COMES NOW, the Court, for consideration of the Motion for Court Approval of
Settlement filed by First National Bank & Trust Company, Weatherford. First National

Bank Weatherford advises the Court that on August 6, 2020, First National Bank

exw A
Case: 20-01048 Doc:7 Filed: 08/06/20 Page: 9 of 14

Weatherford filed its Motion for Court Approval of Settlement. The Motion for Court
Approval of Settlement was mailed to all parties in interest pursuant to Local Rule 9007 on
August 6, 2020. The time to object to such motion has expired and no objections were
filed,

Based upon the representations of Counsel for First National Bank Weatherford and
for good cause shown the Court grants the Motion for Court Approval of Settlement (the
“Motion’) filed herein.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Motion for
Court Approval of Settlement is granted, and the Settlement reached by First National
Bank Weatherford and the Debtor, as outlined in the Motion, is hereby approved.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the debt owed to
First National Bank & Trust Company, Weatherford, by the Debtor, True Colours, Inc. on
promissory note #5552582 and promissory note #5552563, in the amount of $345,826.92,
is determined by this Court to be non-dischargeable.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the debt owed to
First National Bank & Trust Company, Weatherford, by the Debtor, True Colours, Inc. as
set forth in the preceding paragraph, shall be paid over a5 year period, as provided in the
Amended Plan of Reorganization filed by the Debtor on July 7, 2020, in the above

numbered bankruptcy case.

Findings of fact based upon the representation of counsel. [Local rule

9013(1)(1)&(3)]

HEE
Case: 20-01048 Doc:7 _ Filed: 08/06/20

Approved:

/s/ Gary D. Hammond

Gary D. Hammond, OBA #13825
Mitchell & Hammond

512 NW 12th Street

Oklahoma City, OK 73103

(405) 216-0007 (voice)

(405) 232-6358 (facsimile)
gary@okatty.com

Attorney for the Debtor, True Colours, Inc.

/s/ Amanda Blackwood

Amanda R. Blackwood, OBA #33839
Blackwood Law Firm, PLLC

PO Box 6921

Moore, OK 73153

(405) 633-1464 (voice)

(405) 378-4466 (facsimile)

amanda@blackwoodlawfirm.com
Attorney for Debtor, True Colours, Inc.

/s/ Micah D. Sexton

Micah D. Sexton, OBA #13774

Houston, Osborn, Sexton & Thomas, PLLC
Attorney for First National Bank Weatherford
123 W. 7" Ave., Suite 200

P.O. Box 1118

Stillwater, OK 74076

(405) 377-7618 (voice)

(405) 377-8234 (facsimile)
msexton@houston-osborn.com

Attorney for First National Bank Weatherford

Page: 10 of 14
Case: 20-01048

> 14
Doc: 7 Filed: 08/06/20 Page:11 of

24 Capital
31-10 37th Ave,
Long Island City, NY 11101

ABCO Rents
2033 BE, lith st.
Tulsa, oK 74104

Arvest Bank
524 N, Main st.
Stillwater, OK 74075

Arvest/Security Bankcard Center
PO Box 2169

Lowell, AR 72745

Ascentium Capital, Lic
23970 Highway 59 North
Kingwood, tx 77339-1535

Blue Bridge Financial, LLC
201 Buffalo

Buffalo, NY 142093

Brian Hobbs

6 Champion Place
Stillwater, OK 74074

Capital one
PO Box 30285

Salt Lake City, ur 84130-0285

Currency Capital, LLc

Los Angeles Headquarters
12100 Wilshire Blvd. #1759
Los Angeles, CA 90025
DSA Factors

3126 N. Lincoln Ave.
PO Box 577520
Chicago, IL 60657

Emerald Hills Capital Management, LLc
d/b/a Outbound Capital

$55 §. Teller st. #200
Lakewood, CO 80226

Expansion Capital
5801 s. Corporate pl.
Sioux Falls, sp 57108

Financial Pacific Leasing, Inc,
PO Box 4568

Federal Way, WA 98063

First National Bank ¢§ Trust Co.
4611 West 6th

Stillwater, OK 74074

Weathfor

Fundamental Capital, LLc
201 Mission St.

San Francisco, CA 94105

aka Spark Fundi

Gage Inc., Lup
PO Box 223

Sister Bay, WI 54234

Green Capital Funding, LLc
116 Nassau St., Ste. 804
New York, Ny 10038

Interna) Revenue Service
PO Box 7346

Philadelphia, PA 19101-7346
Case: 20-01048

Doc: 7 Filed: 08/06/20 Page: 13 of 14

K&Kk Interiors
2230 Superior st,
Sandusky, OH 44870

Kabbage
925 B Peachtree St. NE, Ste. 1688
Atlanta, Ga 30309

Loanbuilder
3505 Silverside Ra.
Wilmington, DE 19810

Mark Sarno
6 Champion Place
Stillwater, OK 74074-1065

Mark Sarno
6 Champion Place
Stillwater, OK 74074

Melrose International

1400 N. 30th St., Ste 22
PO Box 344}

Quincy, I 62305

MM Funding Group
114-116 Ditmas Avenue

National Funding, Inc.
9820 Towne Centre Dr., Ste. 200
San Diego, CA 92121

On Deck Capital
1400 Broadway
New York, ny 10018
Pawnee Leasing Corporation
3801 Automation Way, Ste. 207
Fort Collins, co 80525

Raz Imports
1020 Eden ra.
Arlington, tx 76001

RCB Bank Stillwater
324 8. Duck
Stillwater, OK 74074

The Florist Federal Credit Union
404 wy, Kentucky Ave.
Roswell, NM 88201

Connie Duglin Linen

6402 w. Linebaugh Ave.
Tampa, Ft, 33625

~

Leg Realty
520 w, 6th
Stillwater, OK 74074

Odd Fellows Development Group
621 s. Husbang

Stillwater, OK 74074
